PARTIALLY DISSENTING OPINION.
While there is a conflict in the authorities as to whether a contract by a lessee with another transferring to him the unexpired portion of his term reserving rent thereon with the power of re-entry for the nonpayment of the rent, is an assignment of the term or a subleasing of the property, 32 Am. Jur., Landlord and Tenant, section 317, this Court has aligned itself with those courts which hold that such a contract is a sublease. Senter v. Propst, 190 Miss. 190, at page 204,197 So. 100, at page 102. Consequently, the opinion and judgment just rendered are erroneous insofar as they are based on the holding that this contract constituted an assignment and not a sublease.
 *Page 1